Citation Nr: 0305108	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  00-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for diabetes mellitus.

(The issues of entitlement to service connection for a low 
back disorder, osteoarthritis, and a bilateral hip disorder 
are undergoing additional development at the Board and will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962 and had an additional 7 days of active duty in 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied the 
claims on appeal.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a low back disorder, 
osteoarthritis, and a bilateral hip disorder pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903.  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claims.

2.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of hypertension, COPD, or 
diabetes.

3.  The medical evidence is negative for hypertension, COPD, 
or diabetes for many years after service separation.

4.  There is no medical evidence on file which established a 
medical nexus between military service and the veteran's 
hypertension, COPD, or diabetes.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's period of active duty, and hypertension may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

2.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2002).

3.  Diabetes mellitus was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in essence, that his medical problems 
were either incurred in service or aggravated by his period 
of military service.  He noted that a back condition 
(scoliosis) was noted on his separation physical and that he 
was treated for pneumonia and a right knee problem during 
service.  He further contends that his overall health was 
affected by the aggravation of his military service.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).

Service connection for cardiovascular disease may be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Hypertension means that the diastolic blood pressure is 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that the service 
medical records are completely negative for complaints of, 
treatment for, or diagnosis of the claims on appeal.  
Significantly, his blood pressure was listed as 122/72 in the 
separation examination, and there was no diagnosis of 
hypertension reported.  In addition, March 1961 and April 
1962 urine tests were negative for sugar, as was a urine test 
at the time of the separation examination.  There was no 
diagnosis of diabetes made during military service.  Further, 
a March 1961 chest X-ray showed "no evidence of active 
pulmonary disease," and an April 1962 chest X-ray was 
"normal."  Moreover, the separation examination showed that 
his respiratory system was normal.  Therefore, there is no 
evidence of chronic diseases associated with hypertension, 
COPD, or diabetes shown in service.  

Next, there is no evidence of continuity of symptomatology as 
evidenced by the absence of treatment for hypertension, COPD, 
or diabetes for many years after service.  The first post-
service medical records are dated in July 1977 and show that 
the veteran was treated for nausea and vomiting.  The 
Emergency Room treatment note indicates a blood pressure of 
138/80.  The subsequent hospital records show that his blood 
pressure readings were in the 110-130/70-90 range, but no 
diagnosis of hypertension was made.  Moreover, a July 1977 
chest X-ray showed no evidence of active pulmonary disease.  
A follow-up chest X-ray dated in September 1977 showed no 
evidence of active disease.  Further, a September 1977 blood 
glucose level was noted as 86 mg% (70-105 mg% was normal).  
Therefore, there was no indication that the veteran had been 
treated for hypertension, COPD, or diabetes in the mid-1970s, 
some 15 years after service separation.

Additional post-service medical records fail to show 
complaints of, treatment for, or diagnoses of hypertension, 
COPD, or diabetes mellitus for many years after service 
separation.  As an example, urinalysis reports dated in July 
1978 and August 1978 were negative for glucose, suggesting no 
evidence of diabetes.  In September 1978, the veteran was 
hospitalized for epigastric pain.  His blood pressure was 
116/70 and his past medical history was noted to be 
"unremarkable," suggesting to the Board that he had no 
prior history of hypertension, COPD, or diabetes.  Further, a 
chest X-ray at that time was noted to be negative, which was 
reported as no change from September 1977 X-rays.  A February 
1980 blood glucose level was reported at 93 mg% (normal 70-
105 mg%).  A February 1980 chest X-ray showed "no evidence 
of active or acute disease and no significant change since 
9/7/78."  

During a hospitalization in April 1985, the veteran's blood 
pressure readings were in the 110-120/60-80 range.  An April 
1985 blood glucose level was reported as 99 mg% (70-105 mg% 
noted as normal).  A September 1985 blood test showed a 
glucose of 119 mg% (70-105 mg% noted as normal); however, it 
does not appear that the veteran was diagnosed with diabetes 
at that time.  A September 1985 chest X-ray revealed "no 
evidence of acute or active disease."  

The first mention of the claims on appeal is found in a 
November 1999 Doctor's Statement, written some 45+ years 
after service separation.  At that time, the veteran was 
noted to be diagnosed with, among other things, diabetes 
mellitus and COPD.  A separate Doctor's Statement (undated) 
notes "new onset" diabetes mellitus and hypertension.  A 
subsequent February 2000 surgical note indicated a past 
medical history of hypertension and insulin dependent 
diabetes mellitus.  However, none of the treating physicians 
established a medical nexus between the veteran's diagnoses 
and military service.  

Although the record is not clear exactly when the veteran was 
finally diagnosed with hypertension, COPD, or diabetes (and 
he asserts that no additional medical records are available), 
the Board finds that there were no symptoms consistent with 
hypertension, COPD, or diabetes until, at the very least, 
sometime after 1985 as evidenced by the absence of complaints 
of, treatment for, or diagnoses of hypertension, COPD, or 
diabetes through that period of time.  As such, the Board 
places significant probative value on the, at a minimum, 20-
year gap between discharge from military service and the 
first reported medical history of hypertension, COPD, or 
diabetes, and finds that the post-service symptomatology is 
too remote in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology 
during the multi-year gap between military discharge in 1962 
and the 1999 reported past medical history.  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
current complaints to active military service.  The mere 
contentions of the veteran as to a medical nexus, no matter 
how well-meaning, without supporting medical evidence that 
would etiologically relate his complaints with an event or 
incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

In the absence of a chronic disability shown during military 
service, the lack of post-service treatment for many years 
after service separation, and no objective medical evidence 
of a nexus between military service and the veteran's current 
complaints, his claims for service connection must be denied.

Finally, in denying the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issues decided in 
this decision.  

First, VA must now notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  By virtue of the 
information contained in the August 2000 rating decision, the 
September 2000 statement of the case, and the March 2002 and 
August 2002 supplemental statements of the case issued during 
the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims and whether he or VA bore the burden of producing or 
obtaining that evidence or information.

Further, by letters dated in May 2001 and May 2002, the RO 
informed the veteran of his due process rights under the 
VCAA.  Specific evidence, including offering him an 
opportunity to report any treatment, and an authorization for 
release for VA to obtain records was also requested.  In 
April 2002, he indicated that he had no further evidence so 
submit.

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  To that end, it appears that all medical records 
identified by the veteran have been associated with the 
claims file.  He has specifically noted that his previous 
treating physicians are deceased and no further medical 
records are available.  In addition, the Board notes that the 
service medical records are associated with the claims file.

As such, the Board finds that the record as it stands is 
sufficient to decide the claims and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The claim for entitlement to service connection for 
hypertension is denied.

The claim for entitlement to service connection for chronic 
obstructive pulmonary disease is denied.

The claim for entitlement to service connection for diabetes 
mellitus is denied.


		
	Gary L. Gick
	Veterans' Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

